DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6 and 8 are pending.  Applicant’s previous election of silicon oxide as the species of oxide, sulfide, or nitride still applies and no claims are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/21 has been entered.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. 2011/0171480) as applied to claim 3 above, in view of Pett et al. (U.S. 2013/0040126), with evidence from the Study of the Surface and Bulk Hydroxyl Groups of Silica by Infra-red Spectra and D2O-exchange NPL document and the Gelest NPL document.
Regarding claims 1, 6 and 8, Mori teaches a silicone rubber substrate formed via the methods of claim 6 (which are immaterial product by process limitations anyway) which is adhered to an adhered substrate of a film of silicon oxide/silica ceramic (i.e., a non-glass material and Applicant’s elected species) or polymer (e.g., PET) with both surfaces being corona treated as in claim 8 (which is an immaterial product by process limitation anyway) to create hydroxyl (functional) groups on both surfaces that form direct covalent bonds (as in claim 1) (see abstract, 
Mori also discloses that PET may be used as the adhered substrate material ([0070]).  Pett is also directed to bonding silicone rubber coatings to PET materials and discloses that silica (silicon oxide) particles may be provided over the polyester as a primer to form strong adhesion with a subsequent silicone rubber coating (as desired by Mori) (see abstract, [0001], [0028], [0061]-[0062], [0068], [0075]-[0077], [0087]).  Thus, it would have been obvious to have used a silica particle coated PET film as the PET film generally suggested in Mori because Pett discloses that applying silica particles to such a PET film results in improved adhesion to silicone rubber (as in the use already taught by Mori).  This is further obvious in view of the evidentiary references which establish that silica has surface hydroxyl groups naturally (see the abstract of the Study… NPL document and pages 4 and 20 of the Gelest NPL document).  Since Mori already seeks to impart/increase surface hydroxyl groups on the substrates to provide covalent bonding sites and improve adhesion, imparting silica particles (which already has some hydroxyl groups, see the NPL documents) to PET (which has lower adhesion than silica, see Pett) is further obvious because the hydroxyl groups of the silica on the PET are already desired for improved bonding in Mori (in addition to providing improved adhesion generally in Pett).  PET would be another “non-glass” material as claimed.
The above silica particles consists of silica as claimed and because they are coated on the PET they are exposed on the surface (bonding surface) thereof, as claimed.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the 
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787